 

Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 1 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

(Houston Division)

United States Courts
Southern District of Texas
FILED

UNITED STATES OF AMERICA x JUL 16 2020
Plaintiff- Respondent x David J, Bradley, Clerk ot cour
x
xX
Vv X Case No. 4:17-CR-00116-002
X Hon. Lee H. Rosenthal, Judge
x
STEPHEN E. STOCKMAN x
Defendant-Petitioner xX

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
PURSUANT TO THE FIRST STEP ACT OF 2018;
18 USC SEC. 3582(c)(1)(A) (2018); AND THE CARES ACT OF
2020

STEPHEN E. STOCKMAN (Petitioner) files this his, Pro Se,
Emergency Motion for Compassionate Release pursuant to the First Step
Act of 2018 (FSA-2018), Section 603(b) which amended 18 USC Sec.
3582(c)(1)(A), Attorney General Barr’s Memorandums of March 26,
2020, and April 3, 2020, and the CARES ACT of 2020. Petitioner

respectfully moves this Court to grant, his Motion for Compassionate
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 2 of 30

Release based on “Extraordinary and Compelling” Reasons presented by
the existence and increased risk of exposure to the Coronavirus (COVID-

19, and specifically Petitioner’s vulnerability to exposure and infection

from, the COVID-19, virus that currently affects Federal Bureau of
Prisons (BOP) facilities, not limited to but including the Federal
Correction Complex (FCC) located in Beaumont, Texas and in particular
the Federal Prison Camp (FPC) in Beaumont and the Federal
Correctional Institution Low Security, (FCI-Low) in Beaumont.

Petitioner is designated and assigned to a housing unit in FPC
Beaumont, and from time to time inmates from the FCI-Low in
Beaumont are transferred to FPC. COVID-19 infections are present in
staff and inmates in FPC and FCI-Low Beaumont. Petitioner is exposed
to a high risk of infection with COVID-19, in the correctional institute
environment by being housed with approximately 130-140 inmates some
of whom have recently transferred from FCI-Low where there are known
cases of COVID-19 infections within the inmate population. Since early
June 2020, the infection (with COVID-19) in the inmate population, (in
the FCI-Low and FPC), has increased from zero (0) reported by FCI-Low
Warden Garrido, to 432 inmates, (as of July 14, 2020) and from seven (7)
staff to at least ten (10) staff at all Beaumont units, (based on Petitioner's
information and belief).

Petitioner is especially at risk for a severe reaction (including death)
to, COVID-19 as a result of his age (63) and his multiple co-morbidities,
not limited to but including, insulin dependent diabetes, BMI > 40, and

hypertension, these facts alone establishes, Petitioner’s vulnerability in
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD_ Page 3 of 30

his existing correctional institution, that are “Extraordinary and

Compelling Reasons” warranting relief from this Court.

RELEVANT PROCEDURAL HISTORY

1. Petitioner was convicted after a jury trial in the United States District
Court for the Southern District of Texas, (Case No. 4:17-CR-00116) for
violations of mail and wire fraud, money laundering, and violations of
statutes governing federal election spending limits and reporting
requirement. (See “Judgment in a Criminal Case”, Case No. 4:17-CR-
00116, Court’s File). (See also Exhibit A - Judgment).

Petitioner was sentenced to 120 months imprisonment followed by a
three (3) year term of supervised release, $1,014,718.51 in restitution and
$2300.00 as a special assessment. Sentence was imposed on November
7, 2018 and Petitioner was remanded to custody. Petitioner was initially
incarcerated for seven months in U.S. Immigration and Customs
Enforcement’s Joe Corley Detention Facility in Conroe, Texas, then
transferred to FMC Fort Worth, Texas, and later transferred to FPC

Beaumont, Texas.

EXHAUSTION OF ADMINISTRATIVE APPEAL RIGHTS
2. 18 USC Sec. 3582(c )(1)(A) was amended by FSA-2018 to provide

for a defendant to bring an action for a reduction in imposed sentence,
subject to either one of two conditions precedent. 18 USC Sec.
3582(c)(1)(A)(i) as amended provides in relevant part:

(1) in any case-
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 4 of 30

(A) the court upon motion by the Director of Bureau of Prisons, or upon
motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal the failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or (emphasis added) the lapse
of 30 days from the receipt of such request by the warden of the
defendant’s facility, whichever is earlier, may reduce the term of
imprisonment (and impose a term of probation or supervised release
with or without conditions that does not exceed the un-served portion of
the original term of imprisonment) after consideration of the factors set
forth in section 3553(a) [18 USC Sec. 3553(a)] to the extent they are
applicable if it finds that -

(i) extraordinary and compelling reasons warrant such a reduction; or

(ii) ...5

and that such reduction is consistent with applicable policy statements

issued by the Sentencing Commission; and

(B) ...”

2.1 Petitioner filed his “Petition” for Compassionate Release, that is,
placement into home confinement, with Warden Garrido (Warden-
FCI-Low; the FCI-Low Warden has administrative responsibility for
the FPC ), on April 4, 2020 by placing his Petition for Compassionate

Release in the inter-institution mail system and addressed to Warden

Garrido. Petitioner received a response to his Petition on April 20, 2020

which denied his request for the Director of the Bureau of Prisons (BOP)

to file a motion with the District Court on Petitioner’s behalf, however
the Warden’s response clearly indicated receipt of the Petitioners

“Petition” on April 10, 2020. (See Exhibit B hereto, Response from

Warden Garrido).
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 5 of 30

2.2 Shortly after receiving the Warden’s response on April 20, 2020,
Petitioner was informed (verbally) that he was being placed in
quarantine for 14 days and then transferred to home confinement. On
April 24, 2020 Petitioner was taken to the quarantine facility at FPC
only to be turned away at the door by BOP staff, stating that he was
not eligible for placement in home confinement because he had not
completed 50% of his imposed sentence. On or about April 26, 2020
the Camp Administrator advised Petitioner that he had been denied for
placement in home confinement irrespective of AG Barr’s
Memorandums and the CARES Act of 2020, directing BOP to
transfer “at risk” prisoners to home confinement because of their
vulnerability to a severe reaction to an infection with the COVID-19

virus, without regard to an age or time of service restriction.

BACKGROUND
3. Congress first enacted 18 USC Sec. 3582( c)(1) as part of the

Comprehensive Crime Control Act of 1984 to serve as a “safety
valve” for judges to assess whether a sentence reduction is warranted
by factors that previously would have been addressed though the
abolished parole system. S. Rep. No. 98-225 at 121 (1983). “This
legislative history demonstrates that Congress, in passing the
Comprehensive Crime Control Act of 1984, intended to give district
courts equitable power to employ on a case by case basis, to correct
sentences when an “Extraordinary and Compelling Reason” indicates
that the initial sentence imposed on an individual no longer serves
legislative objectives”. United States v Millam, No. 91-CR-685
(LAP), 2020 WL 1674058 at *5 (SDNY, Ap. 6, 2020).
 

Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD_ Page 6 of 30

3.1 “Congress delegated to the United States Sentencing Commission
(USSC), the responsibility of defining what were “extraordinary and
compelling reasons” for sentence reduction including the criteria to be
applied, and a list of specific examples”). However it would not be
until 2007 when the USSC published guidelines stating that
extraordinary and compelling reasons include medical conditions, age,

family circumstances, and other reasons. ...”» USSG Sec. 1B1.13

app.n.1 (A)-(D). (See_Milam).

UNITED STATES SENTENCING GUIDELINES SEC. 1B.13
APPLICATION NOTE (A)-(D)-FACTORS TO BE CONSIDERED

3.2 "1. Extraordinary and Compelling Reasons—Provided the
defendant meets the requirement of subdivision (2) [regarding absence of
danger to the community], extraordinary and compelling reasons exists

under any of the circumstances set forth below:

(A).
(i) The defendant is suffering from a terminal illness (i.e., a serious and

advanced illness with an end of life trajectory). A specific

prognosis of life expectancy (i.e., a probability of death within a specific
time period) is not required. Examples include metastatic solid-tumor
cancer, amyotrophic lateral sclerosis (ALS), end stage organ disease, and

advanced dementia.

(ii) The defendant is---
(I) suffering from a serious physical or medical condition,

(IL) suffering from a serious functional or cognitive impairment, or
 

Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD_ Page 7 of 30

(III) experiencing deteriorating physical or mental health because
of the aging process,
that substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is

not expected to recover.

(B) Age of the Defendant--- The defendant (1) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental healthe because of
the aging process; and (iti) has served at least 10 years or 75% of his or her

term of imprisonment, whichever is less.

(C) Family circumstances---
(i) ...
(ii) ...

(D) Other reasons-- As determined by the Director of the Bureau of Prisons
there exists in the defendant’s case an extraordinary and compelling
reason other than, or in combination with the reasons described in
subdivisions (A)-(C)."

(See USSG Amendment 799; Reasons for Amendment) (2016).

FIRST STEP ACT OF 2018

4. The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (FSA-
2018) amended 18 USC Sec. (c)(1)(A) to extend the jurisdiction of the
United States District Courts to entertain motions for Compassionate
Release filed by defendants after “exhaustion of administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on a
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD_ Page 8 of 30

defendant’s behalf or the lapse of 30 days from the receipt of such a
request by the Warden ...” (emphasis added). (FSA-2018, Sec. 603(b),
“Increasing the use and transparency of Compassionate Release - Sec.
3582 of Title 18 United States Code)”. Petitioner has exhausted his
administrative appeal rights.

4.] Petitioner is over the age of 60 (CDC previous age guideline).
Petitioner suffers from multiple co-morbidities that are contained in
the CDC guidelines and Petitioner is “at risk” for a severe
complication if infected with the COVID-19 virus. Petitioner lives in
a closed environment in the GB housing unit at FPC Beaumont,
Texas, with an inmate population of approximately 120-140 inmates
in the GB housing unit. Petitioner is unable to “social distance”
because the cell in which Petitioner lives is approximately 10.5 feet in
length X 8 feet in width and which contains two (2) single beds, two
(2) lockers, and one (1) desk, it is impossible to remain six (6) feet
apart, from other inmates in the housing unit. Further during the last
few weeks inmates from the FCI-Low have transferred into the Camp,
from a prison with known COVID-19 infections in the inmate
population. It is not disputed that BOP knows that Petitioner is an at
risk elderly inmate, yet Petitioner has been denied designation to
home confinement to complete the remainder of his sentence.
Petitioner has served approximately 27 months, with approximately
63 months left on his sentence (assuming Petitioner receives all good
time and the statutory maximum for half way house and home
confinement), Under FSA-2018 and 18 USC Sec. 3582( c)(1)(A)(i),
the District Court has discretion to grant a reduction in sentence to

time served and order a term an increased term of supervised release
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 9 of 30

or a combination of a term of probation followed by supervised
release, to accomplish protecting a vulnerable elderly “at risk”
offender, during a time of extraordinarily high risk to personal health
and safety resulting from the COVID-19 pandemic and the impossible
task that BOP faces in regard to housing prisoners in the correctional

institution setting.

COVID-19--ATTORNEY GENERAL (AG) BARR’S
MEMORANDUMS FOR THE DIRECTOR OF THE BUREAU OF
PRISONS |

5. On March 26, 2020 AG Barr published a directive to the Director of the
BOP in response to the BOP lack of progress in implementing AG Barr’s
first Memorandum directives regarding utilizing home confinement for
“at risk” inmates during the COVID-19 outbreak. The March 26, 2020
Memorandum directed BOP to consider the Center for Disease Control,
(CDC) guidelines for evaluation of “at risk” inmates to be transferred to
home confinement, in coordination with other factors listed below. The
initial guidance issued by CDC and most medical professionals was that
people over 60 years of age and who suffered for certain co-morbidities,
not limited to but including, diabetes, hypertension, liver disease, lung
disease, and other autoimmune diseases. During the week of June 21,
2020, CDC issued “updated COVID-19 guidance to adjust the ages and
expand the health problems that could lead to more likely lead to severe
health complications. Now CDC includes people in at risk categories

who are less than 60 years old and have designated the following as
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 10 of 30

additional co-morbidities that put people “at risk” for a severe COVID-19
reaction: chronic kidney disease, COPD, weak immune system due to
organ transplant, heart conditions, sickle cell disease, type 1 and type 2
diabetes, asthma, dementia, cerebrovascular diseases, cystic fibrosis, high
blood pressure, pulmonary fibrosis, and an inherited blood disorder

known as thalassemia.

EXTRAORDINARY AND COMPELLING REASONS

5.1 In regard to the above listed factors to be considered as guidance from
CDC, AG Barr’s Memorandums/Guidance to BOP emphasized
consideration of the CDC guidelines to be relevant considerations in
determining a grant of Compassionate Release. Petitioner suffers from
the following diseases, and is 63 years of age:

Hypertension, (high blood pressure);

Peripheral neuropathy, (feet and legs);

Osteoporosis;

Type 2 diabetes, insulin dependent;

Dementia;

Vitamin D deficiency;

Childhood asthma attacks that often required hospitalization; and

oN DY FY DN

Malabsorption due to multiple intestinal surgeries.
The above listed medical conditions are fully documented by BOP medical

records and outside medical service providers. Because of Petitioner’s

susceptibility to infection from COVID-19, coupled with his existing serious

10
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 11 of 30

medical conditions, it is unlikely that Petitioner would survive becoming
infected with COVID-19 virus.

5.2 AG Bart’s March 26, 2020 Memorandum following listed (in part) six
(6) considerations to be considered in conjunction with the CDC guidance,

are as follows:

(i) The age and vulnerability of the inmate to COVID-19 in accordance
with the CDC guidelines; (Petitioner is 63 years of age);

(ii) the security level of the facility currently holding the inmate, with
priority given to inmates residing in low and minimum security facilities;
(Petitioner is designated to and incarcerated in FPC Beaumont a minimum
security facility and Petitioner's custody classification issued by BOP is
MINIMUM/OUT);

(iii) the inmate’s conduct in prison, with inmates who have engaged in
violent or gang related activity in prison or who have incurred a BOP
violation within the last year not receiving priority treatment under this
Memorandum; (Petitioner has zero (0) incident reports or violations of
prison rules, and is not a gang member nor has Petitioner engaged in gang

related activities):

(iv) the inmate’s score under PATTERN with inmates who have anything
above a minimum score not receiving priority treatment under this
Memorandum; (Petitioner’s PATTERN score is below 10 points and thus is

minimum);

(v) whether the inmate has a verifiable re-entry plan that will prevent
recidivism and maximize public safety, including verification that the

conditions under which the inmate would be confined upon release would

11
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 12 of 30

present a lower risk of contracting COVID-19 than the inmate would face in
his or her BOP facility;

(Petitioner will reside with his wife in their home and will be monitored by
US Probation or the half way house staff and is unlikely to recidivate;
Jurther, living with his wife and no other people in the home presents a
significant reduction in the probability of Petitioner contracting COVID-19,
Jrom living in a correctional housing unit with 120-140 other inmates in
conditions, (including but not limited to, possible exposure to inmates with
COVID-19 who have now transferred into the housing units at FPC

Beaumont), that make "social distancing" impractical);

(vi) the inmate’s crime of conviction and an assessment of the danger posed
to the community. Some offenses such as sex offenses, will render an
inmate ineligible for home detention. ... ; (See Exhibit C- AG Barr’s March
26, 2020 Memorandum).

(Petitioner has no history of violence nor has Petitioner ever been charged

with or convicted on a sex offense.)

CORONAVIRUS AID, RELIEF, AND ECONOMIC SECURITY ACT-
CARES ACT OF 2020

6. On March 24, 2020, Congress passed and the President signed the
Coronavirus Aid, Relief, and Economic Security Act of 2020 (CARES Act
of 2020), Pub L. No. 116-136. Section 12003(b)(2) of the CARES Act of
2020 “expanded the cohort of inmates who can be considered for home
confinement”. (See United States v Reeves, No. 18-00294, 2020 LEXIS
63552 (ND LA. April 2020) (denied compassionate relief because Reeves

12
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 13 of 30

filed his Section 3582(c)(1)(A) motion before the of lapse 30 days from

receipt of the Warden of a petition for compassionate release, ...).

6.1 On April 3, 2020 AG Barr issued his third Memorandum to the
Director of BOP in regards to COVID-19 and Compassionate Release,
instructing BOP to maximize transfer to home confinement of “all
appropriate inmates held at FCI Elkton, Elkton Ohio, Oakdale, Louisiana,
FCI Danbury Ct. and other similarly situated BOP facilities”. FPC
Beaumont is a similarly situated BOP facility, with a COVID-19 outbreak.

ARGUMENT AND AUTHORITIES IN SUPPORT OF
COMPASSIONATE RELEASE FROM FPC BEAUMONT, TEXAS

7. Based on a communication from the Complex Warden and the other
institution’s Wardens, (COVID-19 Update), it was represented to the
inmate population that as of May 27, 2020 there were zero (0) inmates
with COVID-19 and seven (7) staff that had contracted COVID-19.
Because there had been little if any testing of the inmate population at
FPC Beaumont, it was impossible to determine if any of the inmates have
had COVID-19 through the early June 2020 time frame. What is known
as of approximately July 14, 2020 (approximately 48 days from the
Warden’s COVID-19 update on May 27, 2020) that there are reported to
be confirmed 432 cases of COVID-19 infections in the inmate population
in FCC Beaumont prisons many of which are in the Camp, FPC

Beaumont, where Petitioner is incarcerated. Further there is now

13
 

Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD_ Page 14 of 30

reported that at least 10 staff members have contracted COVID-19 that

work in the facilities in FCC Beaumont.

7.1 Petitioner was initially recognized by staff that he was an “at risk”
elderly inmate and that he was scheduled to be sent to quarantine for
14 days and then on to home confinement. Subsequently Petitioner
was denied compassionate release to home confinement based on a
stated claim that because he had not completed 50% of his sentence he
was not eligible for home confinement. Problematic with this
restriction is that there is no such 50% requirement in AG Barr’s
Memorandums, nor FSA-2018, and nor is there a restriction in the
CARES Act of 2020, that requires service of 50% of the sentence.

7.2 As stated above Petitioner meets the medical conditions required for a
finding of “Extraordinary and Compelling Reasons” warranting relief
under Sec. 3582( c) (1)(A)(i), that in the District Court’s discretion may
be a reduction in sentence to time served, and a term of probation with or
without conditions and or an increase in supervised release, for a term not
to exceed the remaining portion of Petitioner’s sentence. (18 USC
Sec.3582(c)(1)(A) (2018).

Further the Petitioner meets or exceed all of the stated considerations in AG

Barr’s Memorandums and guidance. As of the date of this filing upon

information and belief Petitioner states that multiple courts across the United

States and several of the District Courts in the Fifth Circuit have exercised

this discretion and granted reductions in a sentence with additional probation

or supervised release ordered with or without conditions to permit
vulnerable inmates who are “at risk” in this time of the COVID-19 virus
pandemic to be transferred out of a high risk incarceration environment as

such incarceration may no longer meet legislative objectives.

14
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD_ Page 15 of 30

CONCLUSION

Based on the foregoing statement of facts, extraordinary and compelling
age and medical reasons which place Petitioner “at risk” and vulnerable to
an infection with COVID-19 which risk is inherit in the correctional
institution setting, as well as the statutory authority and other court decisions
relative to “at risk” inmates, Petitioner respectfully requests that this Court
grant his Motion for Compassionate Release, that is, a reduction in sentence
to time served, and if warranted either began supervised release or began a
special term of probation with or without conditions prior to beginning
supervised release, that this Court may determine to be required to serve the
ends of justice, as is specifically authorized by 18 USC Sec. 3582(c)(1)(A).

Respectfully submitted,

Uliphor 6 Mieka

Stephen E. Stockman, pro se
By POA Patti F. Stockman
Reg. No. 23502-479

FPC Beaumont

P.O. Box 26010

Beaumont, Texas 77720

 

15
 

Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 16 of 30

CERTIFICATE OF FILING

I Stephen E. Stockman, hereby certify that on the / day of July,
2020, I filed by mailing the foregoing Motion and Exhibits to:

Office of the Clerk,

United States District Court,
Southern District of Texas,
515 Rusk Street

Houston, Texas 77002.
This certification is made in accordance with 28 USC Sec, 1746 and I

declare under the penalty of perjury that the foregoing filing information is

within my personal knowledge and is true and correct.

fhphor€ ite 2701e

Stephen E. Stockman, pro se
By POA Patti F. Stockman
Reg. No. 23502-479

PC Beaumont

P.O. Box 26010

Beaumont, Texas 77720

16
hous rer oaSAl Leela 46, Document 329 Filed in 1XSD on Li/iaite Paget St 8°

 

oe 1 United States District Court
Southern District of Texas
UNITED STATES DISTRICT COURT ENTERED
Southern District of Texas November 19, 2018
Holding Session in Houston David J. Bradley, Clerk
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V.
STEPHEN E. STOCKMAN

CASE NUMBER: 4:17CR00116-002
USM NUMBER: 23502-479

 

C1 See Additional Aliases. Marlo Pfister Cadeddu
THE DEFENDANT: Defendant's Attorney

CJ pleaded guilty to count(s)

 

©) pleaded nolo contendere to count(s)

 

which was accepted by the court.
EX] was found guilty on count(s) 1-5, 7-12, 14-22, 24, 27 and 28 on April 12, 2018
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 1341, and = Mail fraud 01/24/2013 1
18 ULS.C. §§ 1341, and = Mail fraud 04/11/2012 2
18 U.S.C. §§ 1341, and Mail fraud 02/17/2014 3
i U.S.C. §§ 1341, and Mail fraud 02/18/2014 4

TX] See Additional Counts of Conviction.

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[X] The defendant has been found not guilty on count(s) 6.

{1 Count(s) [J is © are dismissed on the motion of the .

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

November 7, 2018
Date of Imposition of Judgment

_ Re, Magen >~

 

Signature of Judge

LEE H. ROSENTHAL
CHIEF U. 8. DISTRICT JUDGE

 

Name and Title of Judge

November 14, 2018
Exnipir Date

 
0288 ge asad bomdoLtG Document 329° Filed in TXSD on 11/alis "Bage 2 ot 8

aie Judgment ~ Page 2 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

ADDITIONAL COUNTS OF CONVICTION

 

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 1343, and Wire fraud 03/28/2012 5
18 US.C. §§ 1343, and Wire fraud 07/02/2012 7
18 U.S.C. §§ 1343, and = Wire fraud 05/13/2014 8
18 U.S.C. § 371, 52 Conspiracy to make conduit contributions and false statements 04/30/2014 9

U.S.C. §§ 30122 and
30109(d)(1)(D), and 18
US.C. § 1001(a)(2)

 

18 U.S.C. §§ Making false statements 10/16/2013 10
1001 {a)(2), and 2

18 U.S.C. §§ Making false statements 10/19/2013 11
1001 (a)(2), and 2

52 U.S.C. §§ Making excessive contributions 02/28/2014 12
30116(a)(1)(A),

30116(a)(7)(B)() and

30109(d)(1)(A)(i), and

18U8.C. §2

18 U.S.C. §§ 1957, and Money laundering 07/03/2012 14
2

18 U.S.C. §§ 1957, and = Money laundering 07/24/2012 15
2

18 U.S.C. §§ 1957, and = Money laundering 02/12/2013 16
2

18 U.S.C. §§ 1957, and Money laundering 02/12/2013 17
2

18 U.S.C. §§ 1957, and = Money laundering 02/19/2013 18
2

18 U.S.C. §§ 1957, and = Money laundering 10/16/2013 19
2

18 U.S.C. §§ 1957, and Money laundering 01/31/2014 20
2

18 U.S.C. §§ 1957, and = Money laundering 01/31/2014 21
2

18 U.S.C. §§ 1957, and = Money laundering 03/14/2014 22
2

[X] See Additional Counts of Conviction.

 
AO 245B wer ised honaodtG: soetitent 339 ried Ke Gnas ese 3 & g °

Judgment — Page 3 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §§ 1957, and Money laundering 03/24/2014 24

2

18 U.S.C. §§ Money laundering 03/24/2014 27
1956(a)(1)(B)(i) and 2

26 U.S.C. § 7206(1) Filing false tax return 04/14/2014 28

EC] See Additional Counts of Conviction.
sore gible Blas? BoCUient Bo" Fikd TA THUG LARGIRs "Baek FE”
Judgment -- Page 4 of 8

DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a

total term of 120 months.

ONE HUNDRED TWENTY (120) MONTHS as to each of Counts 1-5, 7, 8, 14-22, 24, and 27, SIXTY (60) MONTHS as to each of Counts
9-12, and THIRTY-SIX (36) MONTHS as to Count 28, all counts to run concurrently, for a total of ONE HUNDRED TWENTY (120)
MONTHS.

CI See Additional Imprisonment Terms.

[J The court makes the following recommendations to the Bureau of Prisons:
That the defendant be designated to a facility that can accomodate the defendant's physical and mental needs, preferrably FMC Fort
Worth or FMC Butner, and that the defendant be transferred to such facility as quickly as possible.

[XJ The defendant is remanded to the custody of the United States Marshal.

(C) The defendant shall! surrender to the United States Marshal for this district:
0 at Olam pm on

0 as notified by the United States Marshal.

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C1 before 2 p.m. on
C1 as notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at _, with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B Re aah, GS RHE. Document 329 Eee in SS hae Pe Foe He °

Sheet 3 -- Supervised Release

 

Judgment -- Page 5 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

SUPERVISED RELEASE
Upon release from imprisonment you will be on supervised release for a term of: 3 years
THREE (3) YEARS as to each of Counts 1-5, 7, 8, 14-22, 24, and 27, and ONE (1) YEAR as to Count 28, all to run concurrently, for a total
of THREE (3) YEARS.

C1 See Additional Supervised Release Terms.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
C1 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4. EX] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A
or any other statute authorizing a sentence of restitution. (check if applicable)
[XJ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
CJ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside, work,
are a student, or were convicted of a qualifying offense. (check if applicable)

7. (J You must participate in an approved program for domestic violence. (check if applicable)

nm

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

[X] See Special Conditions of Supervision.

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in vour conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of

a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require vou to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that vou have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.
 

AQ 245B Re Teg SAA Le 26° Boclivient 39 ried in eS n'Lafealts BME SS °

Sheet 3C — Supervised Release

 

Judgment -- Page 6 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

SPECIAL CONDITIONS OF SUPERVISION

You must participate in a mental-health treatment program and follow the rules and regulations of that program. The probation officer, in
consultation with the treatment provider, will supervise your participation in the program, including the provider, location, modality, duration,
and intensity. You must pay the cost of the program, if financially able.

You must take all mental-health medications that are prescribed by your treating physician. You must pay the costs of the medication, if
financially able.

You must provide the probation officer with access to any requested financial information and authorize the release of any financial
information. The probation office may share financial information with the U.S. Attorney's Office.

You must not incur new credit charges or open additional lines of credit without the approval of the probation officer.

1) See Additional Special Conditions of Supervision.
 

non er agStehed Porat 26, Document 329° Filed in TXSD on LiAalts Page 7 ot 8°

Sheet 5 ~ Criminal Monetary Penalities

 

Judgment -- Page 7 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR00116-002

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $2,300.00 $1,014,718.51

A $100 special assessment is ordered as to each of Counts 1-5, 7, 8, 14-22, 24, 27 and 28, for a total of $2,300.

(1 See Additional Terms for Criminal Monetary Penalties.

1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)
will be entered after such determination.

[%] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal payees must be paid
before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
The Rothschild Art Foundation $385,000.00
The Rothschild Charitable Foundation Inc. 65,000.00
Ed Uihlein Family Foundation 350,000.00
Ed Uthlein 214,718.51

(1 See Additional Restitution Pavees.

TOTALS $0.00 $1,014,718.51
C] Restitution amount ordered pursuant to plea agreement $
The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
CJ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived for the O fine O1 restitution.
C1 the interest requirement for the [J fine 1 restitution is modified as follows:
() Based on the Government's motion, the Court finds that reasonable efforts to collect the special assessment are not likely to be effective.

Therefore, the assessment is hereby remitted.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in T, Page 24 of 30
AO 245B (Rev. dea SE, + PrornQQd 86. ocument 339 File Ket on LUAw es Bage 8 &t §
Sheet 6 -- Schedule of Payments
Judgment -- Page 8 of 8
DEFENDANT: STEPHEN E. STOCKMAN
CASE NUMBER: 4:17CR06116-002

 

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A_ [XJ Lump sum payment of $2,300.00 due immediately, balance due
[J not later than or
IX] in accordance with O) c, O) D, CVE, or &) F below, or
B ( Payment to begin immediately (may be combined with 0 c, C1 D, or O F below); or
C O Payment in equal installments of over a period of ,tocommence.__— days
after the date of this judgment; or
D UO Payment in equal installments of over a period of , to commence ___ days
after release from imprisonment to a term of supervision; or
E [© Payment during the term of supervised release will commence within days after release from imprisonment. The court

will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F [XJ Special instructions regarding the payment of criminal monetary penalties:
Payable to: Clerk, U.S. District Court, Attn: Finance, P.O. Box 61010, Houston, TX 77208
Balance due in 50% of any wages earned while in prison in accordance with the Bureau of Prisons’ Inmate Financial

Responsibility Program. Any balance remaining after release from imprisonment shall be due in monthly installments
of no less than $500 to commence 60 days after release from imprisonment to a term of supervision.

* In reference to the amount below, the Court-ordered restitution shall be joint and several with any co-defendant who
has been or will be ordered to pay restitution under this docket number.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Joint and Several

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
{including defendant number) Total Amount Amount if appropriate

SEE COURT'S ORDER ABOVE *

C1 See Additional Defendants and Co-Defendants Held Joint and Several.
(1 The defendant shall pay the cost of prosecution,

(The defendant shall pay the following court cost(s):

[J The defendant shall forfeit the defendant's interest in the following property to the United States:
As set forth in the order of forfeiture executed by this Court on July 3, 2018, and as amended following the sentencing hearing on
November 7, 2018.

(1 See Additional Forfeited Property.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 25 of 30

RESPONSE TO INMATE REQUEST TO STAFF
INMATE: STOCKMAN, STEPHEN

REGISTER NO: 23502-478
INSTITUTION: FCC BEAUMONT (CAMP)
UNIT: GB

This is in response to your correspondence received
April 15, 2020, wherein you request a d in sentence (RIS)

based on concerns about COVID-19.

    
 

Title 18 of the United States Code, section 3582(c) (1) (A), allows
a sentencing court, on motion of the Director of the BOP, to
reduce a term of imprisonment for extraordinary or compelling
reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582(c) (1) (A) and 4205(g), provides guidance on the
types of circumstances that present extraordinary or compelling
reasons, such as the inmate’s terminal medical condition;
debilitated medical condition; status as a “new law” elderly
inmate, an elderly inmate with medical conditions, or an “other
elderly inmate”; the death or incapacitation of the family member
caregiver of the inmate’s child; or the incapacitation of the
inmate’s spouse or registered partner. Your request has been
evaluated consistent with this general guidance.

The BOP is taking extraordinary measures to contain the spread of
COVID-19 and treat any affected inmates. We recognize that you,
like all of us, have legitimate concerns and fears about the
spread and effects of the virus. However, your concern about
being potentially exposed to, or possibly contracting, COVID-19
does not currently warrant an early release from your sentence.
Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you
may commence an appeal of this decision via the administrative
remedy process by submitting your concerns on the appropriate
form (BP~$) within 20 days of the receipt of this response.

In response to your request for home confinement, the Bureau of
Prisons is utilizing the full scope of its various authorities to
ensure that inmates at heightened risk of complications from
COVID-19 are identified and housed safely and appropriately given
their specific needs and circumstances. This includes modified

Exui6ir B
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD_ Page 26 of 30

institution operations; routine staff and inmate medical
screening; use of the home confinement authority, where
appropriate, based on guidance from the Attorney General; and use
of compassionate release for appropriate inmates who have
existing terminal and debilitated medical conditions or who are
elderly and nearing the end of their sentence, as provided for in

current agency policy.

The CARES Act authorizes the Attorney General to expand the
cohort of inmates who can be considered for home confinement upon
his findings of emergency conditions which are materially
affecting the function of the BOP. On April 3, 2020, the
Attorney General made that finding and authorized the Director of
the BOP to immediately maximize appropriate transfers to home
confinement of all appropriate inmates held at FCI Oakdale, FCI
Danbury, FCI Elton, and other similarly situated BOP facilities
where COVID-19 is materially affecting operations.

Pursuant to the Attorney’s General’s direction, the BOP will
continue to monitor the situation at all of its facilities, to
include FCC Beaumont, and will take swift action to exercise its
expanded home confinement authority for any inmate who is found
to be at risk for COVID-19 and suitable for home confinement.

 

careful review, staff submitted - your - paperwork on april As, 2020,

  

to the Residential Re- centry Center (RRC) for
Papel rs Once the RRC makes a

Eee nL be informed of that decision.

  
  

 

I trust this information addresses your concern.

7

fo fr

“in VUE \
F. J. Garrido, Warden

”

 
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 27 of 30

Office of the Attorney General
Washington, B.C. 20530

 

March 26, 2020

MEMORANDUM FOR DIRECTOR OF BUREAU PRISONS

FROM: THE ATTORNEY GENERAL Lf Pye

SUBJECT: Prioritization of Home Confinement As Appropriate in Response to
COVID-19 Pandemic

Thank you for your tremendous service to our nation during the present crisis. The current
situation is challenging for us all, but | have great confidence in the ability of the Bureau of Prisons
(BOP) to perform its critical mission during these difficult times. We have some of the best-run
prisons in the world and I am confident in our ability to keep inmates in our prisons as safe as
possible from the pandemic currently sweeping across the globe. At the same time, there are some
at-risk inmates who are non-violent and pose minimal likelihood of recidivism and who might be
safer serving their sentences in home confinement rather than in BOP facilities. I am issuing this
Memorandum to ensure that we utilize home confinement, where appropriate, to protect the health
and safety of BOP personnel and the people in our custody.

I. TRANSFER OF INMATES ___TO HOME CONFINEMENT. WHERE
APPROPRIATE TO DECREASE THE RISKS TO THEIR HEALTH

One of BOP’s tools to manage the prison population and keep inmates safe is the ability to
grant certain eligible prisoners home confinement in certain circumstances. I am hereby directing
you to prioritize the use of your various statutory authorities to grant home confinement for inmates
seeking transfer in connection with the ongoing COVID-19 pandemic. Many inmates will be safer
in BOP facilities where the population is controlled and there is ready access to doctors and
medical care. But for some eligible inmates, home confinement might be more effective in
protecting their health.

In assessing which inmates should be granted home confinement pursuant to this
Memorandum, you are to consider the totality of circumstances for each individual inmate, the
statutory requirements for home confinement. and the following non-exhaustive list of
discretionary factors:

e The age and vulnerability of the inmate to COVID-19, in accordance with the Centers
for Disease Control and Prevention (CDC) guidelines;

Ey H817 Co
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 28 of 30

Memorandum from the Attorney General Page 2
Subject: Prioritization of Home Confinement As Appropriate in Response to COVID-19
Pandemic

e The security level of the facility currently holding the inmate, with priority given to
inmates residing in low and minimum security facilities;

e The inmate’s conduct in prison, with inmates who have engaged in violent or gang-
related activity in prison or who have incurred a BOP violation within the last year not
receiving priority treatment under this Memorandum;

e The inmate’s score under PATTERN, with inmates who have anything above a
minimum score not receiving priority treatment under this Memorandum;

e Whether the inmate has a demonstrated and verifiable re-entry plan that will prevent
recidivism and maximize public safety, including verification that the conditions under
which the inmate would be confined upon release would present a lower risk of
contracting COVID-19 than the inmate would face in his or her BOP facility;

e The inmate’s crime of conviction, and assessment of the danger posed by the inmate to
the community. Some offenses, such as sex offenses, will render an inmate ineligible
for home detention. Other serious offenses should weigh more heavily against
consideration for home detention.

In addition to considering these factors, before granting any inmate discretionary release,
the BOP Medical Director, or someone he designates, will, based on CDC guidance, make an
assessment of the inmate’s risk factors for severe COVID-19 illness, risks of COVID-19 at the
inmate’s prison facility, as well as the risks of COVID-19 at the location in which the inmate seeks
home confinement. We should not grant home confinement to inmates when doing so is likely to
increase their risk of contracting COVID-19. You should grant home confinement only when BOP
has determined—based on the totality of the circumstances for each individual inmate—that
transfer to home confinement is likely not to increase the inmate’s risk of contracting COVID-19.

Il. PROTECTING THE PUBLIC

While we have an obligation to protect BOP personnel and the people in BOP custody, we
also have an obligation to protect the public. That means we cannot take any risk of transferring
inmates to home confinement that will contribute to the spread of COVID-19, or put the public at
risk in other ways. 1 am therefore directing you to place any inmate to whom you grant home
confinement in a mandatory 14-day quarantine period before that inmate is discharged from a BOP
facility to home confinement. Inmates transferred to home confinement under this prioritized
process should also be subject to location monitoring services and, where a court order is entered,
be subject to supervised release.

We must do the best we can to minimize the risk of COVID-19 to those in our custody,
while also minimizing the risk to the public. I thank you for your service to the country and
assistance in implementing this Memorandum.
Case 4:17-cr-00116 Document 463 Filed on 07/16/20 in TXSD Page 29 of 30

july Ly. , 2020

Office of the Clerk

United States District Court
Southern District of Texas
515 Rusk Street

Houston, Texas 77002

Re: Case No. 4:17-CR-00116; United States v Stockman.

Dear Madam, Sir:

Please find herewith the following pleading which I respectfully request that you file
and set on the Court's "Emergency Motion" docket for an expedited review:
1. Emergency Motion for Compassionate Release Pursuant to the First Step Act of
2018; 18 USC Sec. 3582(c)(1)(A), and the Cares Act of 2020.

Please file/date stamp a copy of this letter of transmittal and return to the under

signed. I have enclosed an addressed, postage paid envelope for your convenience.

Stephen E. Stockman by POA __.

Reg. No. 23502-479 mo kr.
FPC Beaumont 2 :
P. O. Box 26010

Beaumont, Texas 77720

Thanking you in advance for your assistance in this matter.

Sincerely,

 
Un

South,

leg

70 Di

States ¢ ty

gt OF Toxgs

«A19

ez

“Align top of FedEx Express® shipping label here.

Y
\,

 

 

ORIGIN ID?HBYA (281) 996-6900 SHIP DATE? 14JUL20 [
a al CAD: “e990209/SSFE2I 10 .
- BEAURONT STH 77720 BILL CREDIT CARD
UNITED STATES US .
10 OFFIC OF THE CLERK
UNITED STATES DISTRICT COURT
515 RUSK STREET
SOUTHERN DISTRICT OF TEXAS
HOUSTON TX 77002
ap 990— 9008 REF:
Ut MARDOY UUNG OOS GOAMANE AY UU AB AGS A AA tl
ad AINE FedEx

AS
Pav RARE i i

WED = 150UL 10:30A
@BMt 3048 36120580 PRIORITY OVERNIGHT

‘ Bf EIXA i yt

3201120042401 uv

 

SGEBIS/CEAB/FESA

 

J
